Citation Nr: 1725588	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-44 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence was received to reopen a service connection claim for posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1981 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO adjudicated the issues of PTSD, depression, anxiety disorder, and delusional disorder on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Claims for PTSD and depression were previously addressed in final rating decision.  For this reason, the Board has listed the PTSD and depression issues on the title page as whether new and material evidence has been submitted to reopen the claims for service connection.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the service connections issues on appeal have been revised to include consideration of the other applicable diagnoses of record in this case.

The Veteran requested a hearing before the Board on his November 2015 substantive appeal (VA Form 9).  However, after discussion with the undersigned Veterans Law Judge (VLJ) at the pre-hearing conference in June 2017, the Veteran opted to move forward with a remand to allow for review of newly submitted evidence and appropriate RO/AOJ development.  In doing so, the VLJ explained that the Veteran's right to a hearing before the Board was not foreclosed and, in the event that the additional development directed by the remand did not yield a favorable outcome for the issue on appeal, the Veteran could request a hearing at that time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The issue on appeal was last considered by the Agency of Original Jurisdiction (AOJ) in an April 2016 supplemental statement of the case (SSOC).  The Veteran subsequently provided a medical opinion from B. Garrett-Akinsanya, Ph.D., in July 2016.  In correspondence received in April 2017, the Veteran requested that the case be returned to the AOJ for consideration of the medical opinion.  The Veteran's representative specifically declined to waive AOJ consideration.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must address the issue on appeal with consideration of all pertinent evidence.  The opinion from Dr. Garrett-Akinsanya must be discussed.  Appropriate development should follow.  

If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




